DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1 and 3, randomized G and A and 18 nucleotides in the reply filed on 4/7/2022. is acknowledged.
Claims 6, 9-15, 17, 19, 21, 254-26, 28, 34, 36, 39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invnention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022.
Priority
	The instant application was filed 11/07/2019 and  is a national stage entry of PCT/US2018/032044  with an international filing date: 05/10/2018 and claims priority from provisional application 62504900, filed 05/11/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 and 4/7/2022 is being considered by the examiner.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 is objected to as it recites “G” and “A’ but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 2 is objected to as it depends from claim 1.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "at least about 12 residues" in claim 1 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms "at least about 12 residue" and "about" are not defined by the claim, the specification  teaches, “In general, the term "about" indicates insubstantial variation in a quantity of a component of a composition not having any significant effect on the activity or stability of the composition.” (0062) However the specification is defining about in a relative fashion and it is unclear what activity or stability the about in claim 1 is related to or how to determine it.  Thus the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase at least about 12 residues " is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be at least about 12 residues.  Thus, one of ordinary skill in the art could reasonably construe " at least about 12 residues " to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of claim 1, and all claims dependent thereon are indefinite.
The term “randomized” in claim 1 is a relative term which renders the claim indefinite. The term “randomized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the metes and bounds are unclear how to differentiate random from non-random.  
The phrase " at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 nucleotides of randomized poly-(r) sequence" in claim 2 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms " at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 nucleotides of randomized poly-(r) sequence" and "about" are not defined by the claim, the specification  teaches, “In general, the term "about" indicates insubstantial variation in a quantity of a component of a composition not having any significant effect on the activity or stability of the composition.” (0062) However the specification is defining about in a relative fashion and it is unclear what activity or stability the about in claim 1 is related to or how to determine it.  Thus the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase “at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 nucleotides of randomized poly-(r) sequence" is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 nucleotides of randomized poly-(r) sequence.  Thus, one of ordinary skill in the art could reasonably construe " at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 nucleotides of randomized poly-(r) sequence " to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of claim 1, and all claims dependent thereon are indefinite.
The term “randomized” in claim 2 is a relative term which renders the claim indefinite. The term “randomized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the metes and bounds are unclear how to differentiate random from non-random.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kamberov (US Patent 8206913).
The specification provides no limiting definition of what is required of a SBP.  Thus the broadest reasonable interpretation in any nucleic acid sequence. 
The claims set forth language of at least about.  The metes and bounds are unclear for the reasons set forth above.  Thus the broadest reasonable interpretation of at least about 12 residues is between 4 and 12.
With regards to claim 1 and3, Kamberov claims a population of primers with a variable region comprising adenine and guanine and a constant region.  (claim 1)  Kamberov teaches in claim 13 the variable region of 4 to 20 nucleotides.
Thus Kamberov anticipates claims 1 and 3
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert [DE EP 2 053 132 A1 (ROCHE DIAGNOSTICS GMBH [DE]; HOFFMANN LA ROCHE [CH]) 29 April 2009 (2009-04-29),Happe (  EP 2 599 879 A1 () 5 June 2013 (2013-06-05), Becker (WO2008016988)
The claims require at least about 12 nucleotides region of at least about 12 randomized nucleotides which comprise A and G.  Thus the  at least about region allows for additional nucleotides in view of the comprising language.  Further the metes and bounds of at least about are unclear.

Albert discloses method for the enrichment and analysis of nucleic acid sequences by means of capturing said sequences onto a solid support. In particular the method in Albert uses immobilized nucleic acid probes to capture target nucleic acid sequences from a sample by hybridizing the sample to the probes on a solid support. In Albert (see [090]) in order to quantify enrichment of the exonic regions, eight random regions were selected for quantitative PCR (qPCR). All appear to have a high level of G, A nucleotides content. 
Happe discloses methods to monitor enrichment processes (for enriching nucleic acid libraries for the sequences of interest prior to analysis or sequencing). After enrichment, the subset of sequences of interest can be more efficiently sequenced. The enrichment systems typically use oligonucleotide probes containing sequences surrounding the regions of interests as baits to fish by hybridization DNA fragments of interest from DNA libraries. This is being achieved by using the steps of: adding a negative control sequence and/or a positive control sequence to the DNA library, or picking a negative control sequence and/or a positive control sequence from the DNA library; determining a pre-capture amount of the negative control sequence and a pre- capture amount of the positive control sequence in the DNA library; performing enrichment of a target sequence from the DNA library using at least one bait sequence to produce a post-capture library; determining a post-capture amount of the negative control sequence and a post-capture amount of the positive control sequence in the post-capture library; and determining the efficiency of the target enrichment, based on a ratio of the post-capture amount of the positive control sequence over the post-capture amount of the negative control sequence. In Happe the negative repeat sequences used comprise repeating GA and G sequence (e.g. as in SEQ ID N°1 or claims 10-13) and a second region comprising a "binding partner" since the bait is attached to an affinity ligand.
 In particular Becker relates to a method for isolating a target nucleic acid from a sample, comprising: mixing a sample containing a target nucleic acid with a nonspecific capture probe made up of an oligonucleotide sequence that hybridizes nonspecifically with the target nucleic acid and a means for linking the target nucleic acid to a support, wherein the oligonucleotide sequence is selected from the group consisting of: a poly-U sequence, a random poly-(k) sequence comprising G and T nucleotides or G and U nucleotides, two random oligonucleotide sequences separated by a non- random sequence consisting of 10 or fewer nucleotides, two random oligonucleotide sequences separated by a non-random sequence consisting of 10 or fewer nucleotide base analogs, two random oligonucleotide sequences separated by a non-nucleotide spacer compound, a plurality of random oligonucleotide sequences separated by non- random sequences consisting of 10 or fewer nucleotides or nucleotide base analogs, a plurality of random oligonucleotide sequences separated by non-nucleotide spacer compounds, and a non-random poly-GU sequence made up of at least two GU units, incubating a reaction mixture containing the support, the target nucleic acid, and the nonspecific capture probe in hybridization conditions that allow nonspecific hybridization of the capture probe and the target nucleic acid to form a hybridization complex linked to the support, and separating the support from a solution phase of the reaction mixture to separate the hybridization complex linked to the support from other sample components, thereby isolating the target nucleic acid from other sample components. (claim 1).  Becker teaches the random portion of the probe  can be A, T G and C (page 9, top).
Therefore it would have been pima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims in view of the broad wording used (no limitation to SBP or SBP2, and only presence of random G, A nucleotides), are considered to be obvious over Alberrt, Happe, and Becker  prior technologies or any prior art using probes comprising random G and A sequences  of at least about 12 resides coupled to a binding partner for isolation of nucleic acids.  The artisan would be motivated as the art provides numerous examples in which random GA is coupled to a probe.  The artisan would have a reasonable expectation of success as the artisan is merely using art accepted probes.
With regards to claim 3, Becker teachers variable regions of 10 to 10 nucleotides.  
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634